Order appealed from reversed, and motion to dissolve injunction granted, with ten dollars costs and disbursements, unless the plaintiff, within ten days, pays into court the amount of the judgment, including interest and costs, or in lieu thereof gives an undertaking as prescribed by section 618 of the Code. If such deposit is made or undertaking given, the order appealed from is affirmed,-without costs to either party. Opinions by Haight, J., and Bradley, J.; Smith, P. J., ana Barker, J., concur in the result.